                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

HOWARD LEE SMITH, JR.                                                                 PLAINTIFF


v.                                    Case No. 6:20-cv-06109

ANDREW SAUL,
Commissioner, Social Security Administration                                      DEFENDANT

                                           JUDGMENT

       Before the Court is the Report and Recommendation dated June 17, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

17). Fourteen (14) days have passed, and no objections have been filed. The Court has reviewed

this case, and being well and sufficiently advised, finds that the Report and Recommendation is

proper and should be adopted in its entirety. Accordingly, the Court adopts the Report and

Recommendation, reverses the decision of the Commissioner, and remands this case to the

Commissioner for further consideration pursuant to sentence four of 42 U.S.C. ' 405(g) (2006).

       If Plaintiff wishes to request an award of attorney’s fees and costs under the Equal Access

to Justice Act (EAJA) 28 U.S.C. ' 2412, an application may be filed up to thirty (30) days after

the judgment becomes “not appealable” i.e., thirty (30) days after the sixty (60) day time for appeal

has ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S. Ct. 2625 (1993); 28 U.S.C. §§

2412(d)(1)(B), (d)(2)(G).

       IT IS SO ORDERED, this 14th day of July, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
